Citation Nr: 1313040	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  11-00 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an increased evaluation for a service-connected duodenal ulcer, rated as 20 percent disabling prior to September 12, 2012, and 40 percent disabling since September 12, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1954 to October 1957. 

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2012, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Nashville RO before the undersigned sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In August 2012, the Board remanded the matter to the RO (via the Appeals Management Center (AMC)) for additional evidentiary development.  

Following the Board's August 2012 remand, the AMC issued a rating decision in February 2013 increasing the schedular rating of the disability from 20 percent to 40 percent effective on September 12, 2012.  Because a rating higher than 40 percent is available for duodenal ulcer, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case has now been returned to the Board for further appellate action.

The issue of entitlement to a TDIU has been raised by the record, including the Veteran's June 2012 hearing testimony.  This claim has been raised as a component of the instant appeal, but is not limited to consideration of the service-connected duodenal ulcer.  For instance, a February 2012 treatment record from the Veteran's private treatment provider identified symptoms of the duodenal ulcer and left knee osteoarthritis, and noted that the Veteran is in a wheelchair and is "totally disabled."  Accordingly, the issue is within the Board's appellate jurisdiction, but must be bifurcated and listed separately on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (although a TDIU and increased rating issues are best analyzed as part of the same claim, bifurcation of the TDIU and increased rating aspects of the claim is generally within the Secretary's discretion).  

The issue of entitlement to an increased rating for the Veteran's service-connected left knee disability appears to have been raised by a statement from the Veteran received in March 2013.  This issue has not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After careful consideration, the Board finds that this matter must be again remanded for further development.  

Previously, as noted above, the Board remanded this claim in August 2012.  The Board finds that the action completed upon remand remains inadequate to decide the claim.  

Initially, the August 2012 remand directed that, after securing any necessary releases, the AOJ should obtain any current private treatment records pertaining to the service-connected ulcer from Drs. J.K. Patterson and J.B. Ozenne dated from March 2012 to the present.  Pursuant to the remand, in September 2012, the AMC sent the Veteran an appropriate letter requesting authorization to obtain these private treatment records.  The Veteran did not directly respond. 

However, the Veteran subsequently submitted copies of numerous documents with his handwritten comments.  Many of his comments are difficult to read as they are written in very small print between and amongst previously typescripted materials.  However, one of these statements again identifies the names and addresses of his private treatment providers.  To the extent this is not sufficient to obtain his ongoing private treatment records, the AMC should again provide him the additional opportunity to submit releases for these doctors.  The letter should inform him in clear language that he needs to complete the appropriate release forms in order to allow VA to obtain the private treatment records.  

Remand is also necessary to afford the Veteran a new VA examination.  Although he was afforded a VA examination in September 2012, the examination is not adequate to fully resolve the appeal.  

Importantly, the September 2012 VA examiner did not indicate if the Veteran's claims file was reviewed.  The Board acknowledges that the VA examiner, in reviewing the pertinent history, considered the Veteran's own self-reported history.  Further, the VA examiner appears to have reviewed the Veteran's electronic VA medical records, as his current medication regime was documented.  A comparison of the contemporary VA treatment records shows that the VA examiner must have transcribed this history directly from the VA treatment records.  However, the Veteran has also had extensive, ongoing private treatment, and those private records are only available in the Veteran's claims file.  

Generally, a review of the claims file is not always necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, however, such a review is important for two reasons.  First, the Veteran's own statements as to his history are shown to have diminished reliability due to multiple factors.  Second, the schedular criteria for evaluating duodenal ulcer require a longitudinal review of his symptomatology.  

As such, it is imperative that the VA examiner review the Veteran's past medical history as documented in his medical records.  Correspondingly, the examiner will be asked to identify, to the extent possible, the approximate date(s) on which any worsening of symptomatology occurred.  This is important because an increased disability rating may be assigned as of the earliest date on which an increase in disability is "factually ascertainable."  See 38 C.F.R. § 3.400(o).  In other words, the date for awarding an increased rating may be assigned when the worsening actually occurred, which is not strictly fixed to the date of medical record or report.  See Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) ("it is the information in a medical opinion, and not the date the medical opinion was provided, that is relevant when assigning an effective date").

The Board is also remanding a claim of entitlement to a TDIU.  At present, the Veteran does not satisfy the schedular criteria for preliminary consideration of a TDIU, as set forth in 38 C.F.R. § 4.16(a).  Nonetheless, as required by 38 C.F.R. 
§ 4.16(b), rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.

Here, the Veteran medical records and his testimonial statements indicate that his service-connected left knee disorder and the remanded duodenal ulcer may produce unemployability alone.  For instance, a February 2012 private treatment record, primarily for the duodenal ulcer, but also noting the left knee, documents that the Veteran is "totally disabled."  Therefore, referral for extraschedular TDIU consideration is appropriate in this case.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claim, particularly, Dr. Patterson and Dr. Ozenne.  The letter should make clear that VA needs him to complete an Authorization and Consent to Release Information (Release form) for each doctor.  Otherwise, VA cannot obtain the records.  

The letter should also advise the Veteran of the requirements necessary to substantiate a TDIU claim.  

2.  After obtaining any needed assistance from the Veteran, undertake all reasonable efforts to obtain the ongoing pertinent private records identified by the Veteran, where not already associated with the claims file.  This effort must include an initial request and, if the records are not received, at least one follow-up request.  

3.  Obtain all of the Veteran's ongoing VA treatment records since September 2012.  This development should continue on an ongoing basis until the case is recertified to the Board.  

4.  Take all necessary steps to contact the Social Security Administration (SSA) to determine if the Veteran has previously applied for benefits with that agency.  If so, obtain any records pertinent to the Veteran's application for SSA disability benefits (whether awarded or denied), including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

5.  All attempts to fulfill the initial development specified in paragraphs 1-4 above must be documented in the claims file.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

If, after making as many requests as are necessary to obtain these records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

6.  After completing the requested development in paragraphs 1-5 above, and any further development warranted by the record, then arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and severity of his duodenal ulcer disability.  Because the Veteran has previously indicated that he would prefer not to be examined at the Nashville VA medical center, the Veteran's preference should be accommodated, to the extent feasible and reasonable.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm whether the paper and electronic records were available for review. Because this is one of the reasons an additional examination is being ordered, it is imperative that the examiner document which records, if any, were available for review.

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the examination results and record review, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's service-connected duodenal ulcer.  

The examiner is particularly asked to address whether the disability is productive of:

(a) Pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health?

(b) Symptoms which are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year?

(c) Recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations?

The examiner is also asked to address the following: 

(d) What is the impact of the Veteran's ulcer on his daily activities and his ability to undertake the activities associated with substantially gainful employment (whether sedentary or physical) not withstanding his age?  Provide an explanation for any conclusions reached.

(e) To the extent possible, identify the approximate date(s) on which any such symptomatology began.  

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a careful discussion explaining all opinions and conclusions reached.  
  
6.  After all the development identified in paragraphs 1-5 has been completed, the AOJ should undertake any further development warranted with regard to the remanded claim of entitlement to a TDIU rating, to include scheduling the Veteran for a VA examination to ascertain whether the service-connected disabilities, whether cumulatively or individually, preclude him from performing all forms of substantially gainful employment.  

Should the Veteran not meet the schedular rating criteria for a TDIU at any staged period under review, the AOJ should refer the matter to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for extraschedular consideration, as required by 38 C.F.R. § 4.16(b).  

7.  Lastly, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).








_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


